                IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

MABLE P. ROJAS,                           )
                                          )
                      Plaintiff,          )
                                          )
vs.                                       )       Case No. 18-00358-CV-W-ODS
                                          )
NANCY A. BERRYHILL, Acting                )
Commissioner of Social Security,          )
                                          )
                      Defendant.          )

ORDER AND OPINION REVERSING THE COMMISSIONER’S FINAL DECISION AND
                       AWARDING BENEFITS
       Pending is Plaintiff’s appeal of the Commissioner of Social Security’s final
decision denying her applications for disability insurance benefits and supplemental
security income. For the following reasons, the Commissioner’s decision is reversed
and the case is remanded with the instruction to award benefits to Plaintiff.


                              I.   STANDARD OF REVIEW
       The Court’s review of the Commissioner’s decision is limited to a determination
of whether the decision is “supported by substantial evidence on the record as a whole.
Substantial evidence is less than a preponderance but…enough that a reasonable mind
would find it adequate to support the conclusion.” Andrews v. Colvin, 791 F.3d 923, 928
(8th Cir. 2015) (citations omitted). “As long as substantial evidence in the record
supports the Commissioner’s decision, we may not reverse it because substantial
evidence exists in the record that would have supported a contrary outcome, or
because we would have decided the case differently.” Cline v. Colvin, 771 F.3d 1098,
1102 (8th Cir. 2014) (citation omitted). Though advantageous to the Commissioner, this
standard also requires the Court consider evidence that fairly detracts from the final
decision. Anderson v. Astrue, 696 F.3d 790, 793 (8th Cir. 2015) (citation omitted).
Substantial evidence means “more than a mere scintilla” of evidence; it is relevant
evidence a reasonable mind might accept as adequate to support a conclusion. Gragg
v. Astrue, 615 F.3d 932, 938 (8th Cir. 2010).
                                   II.   BACKGROUND
       Plaintiff, who was born in 1971, filed a Title II application for disability and
disability insurance benefits and Title XVI application for supplement security income on
June 10, 2010. R. at 9, 111-30. She alleges she became disabled on June 4, 2010.
Plaintiff’s claims were denied, and she requested a hearing. R. at 69-73, 76. A hearing
was held in February 2012, after which the ALJ issued a decision finding Plaintiff was
not disabled. R. at 9-19.
       Plaintiff appealed the ALJ’s decision, and on December 18, 2013, the Court
reversed the Commissioner’s decision and remanded the matter for further
proceedings. Case No. 4:13-CV-0044-ODS-SSA (Doc. #18). In its Order, the Court
directed the ALJ to reconsider Dr. Ostrow’s and Dr. Boulware’s opinions, and fully and
properly explain how he analyzed Plaintiff’s credibility. Id.
       In July 2014, another hearing was held. R. at 837-38. Thereafter, the ALJ
issued his decision finding Plaintiff was not disabled. R. at 814-837. Plaintiff again
appealed the ALJ’s decision, and on January 13, 2016, the Court affirmed in part and
reversed in part the Commissioner’s decision denying benefits. Case No. 4:15-CV-
00004-ODS-SSA (Doc. #21). In its Order, Order directed the ALJ to (1) include the
specific moderate limitations related to concentration, persistence, or pace in Plaintiff’s
RFC, or provide a legally sufficient explanation for not including those limitations; (2)
reevaluate his findings with regard to the weight afforded to each medical opinion and
specify what medical evidence supports his RFC; (3) order a consultative examination
related to Plaintiff’s mental limitations and a consultative examination related to her
physical limitations; (4) set forth specifically why Dr. Boulware’s opinions were
discounted; and (5) identify positions Plaintiff can perform, given the specific limitations
determined by the ALJ. Id.
       In August 2016, another hearing was held. R. at 1146. Thereafter, the ALJ
issued his decision finding Plaintiff was not disabled. R. at 1446-1456. The ALJ
determined Plaintiff had the following severe impairments: chronic obstructive
pulmonary disease (COPD), asthma, obstructive sleep apnea, hypercapnia, history of
an aortic aneurysm, obesity, degenerative changes of the left ankle, a periodic limb
movement disorder, an anxiety disorder, a depressive disorder, post-traumatic stress


                                               2
disorder (PTSD), a bereavement disorder, chest pain, syncope of unknown origin, and a
history of polysubstance abuse (20 CFR 404.152(c) and 416.920(c)). R. at 1290.
       The ALJ concluded Plaintiff had the following residual functional capacity
(“RFC”):
       [L]ift and carry ten pounds frequently and twenty pounds occasionally; she
       is limited to standing/walking two hours total in an eight-hour workday and
       sitting eight hours total in an eight-hour work day with normal breaks; she
       cannot climb ladders, scaffolding, or ropes; she cannot work at
       unprotected heights or around dangerous machinery; she cannot work in
       high concentrations of dust, fumes, gases, or similar pulmonary irritants;
       she cannot work in hot or cold temperature extremes or in extreme high
       humidity; she can occasionally balance, stoop, kneel, crouch, crawl, and
       climb ramps or stairs; she can perform simple, repetitive tasks with each
       task requiring only momentary focused attention and concentration to
       complete; she can occasionally interact with co-workers and supervisors;
       she cannot interact with the public in the performance of job duties.

R. at 1293. Based upon Plaintiff’s RFC and the testimony of the Vocational Expert
(“VE”), the ALJ found Plaintiff could perform work as a document preparer, a semi-
conductor bonder, and an ampoule sealer. R. at 1305.



                                  III.   DISCUSSION
       The Court has the authority to affirm, modify, or reverse the decision of the ALJ,
“with or without remanding the case for a rehearing.” 42 U.S.C. § 405(g). Ordinarily,
when an ALJ’s decision denying benefits is reversed, the “abundant deference” owed to
the ALJ counsels in favor of remanding the case for further administrative proceedings.
Buckner v. Apfel, 213 F.3d 1006, 1011 (8th Cir. 2000) (quoting Cox v. Apfel, 160 F.3d
1203, 1210 (8th Cir. 1998)). Accordingly, the Court “may enter an immediate finding of
disability only if the record ‘overwhelmingly supports’ such a finding.” Id. (quoting
Thompson v. Sullivan, 957 F.2d 611, 614 (8th Cir. 1992)). Although remand is the
norm, it is not appropriate where “further proceedings would serve no useful purpose,”
Olson v. Shalala, 48 F.3d 321, 323 (8th Cir. 1995), and “would merely delay receipt of
benefits,” Cline v. Sullivan, 939 F.2d 560, 569 (8th Cir. 1991).
       Having conducted a full review of the record, the Court finds there is not
substantial evidence in the record as a whole to support the ALJ’s decision. Plaintiff’s
RFC is unsupported as to her mental impairments. The ALJ gave little weight to the
                                             3
opinions of Dr. Boulware, Dr. Allen, and Dr. Thomas on Plaintiff’s mental impairments.
And he did not identify the weight he gave to Dr. Isenberg’s opinions on Plaintiff’s
mental impairments. The ALJ did not discuss any other medical opinions related to
Plaintiff’s mental impairments.
       The ALJ bears the “primary responsibility for assessing a claimant’s residual
functional capacity based on all relevant evidence.” Wildman v. Astrue, 596 F.3d 959,
969 (8th Cir. 2010) (quoting Roberts v. Apfel, 222 F.3d 466, 469 (8th Cir. 2000)). Some
medical evidence must support the ALJ’s RFC determination. Id. (citing Lauer v. Apfel,
245 F.3d 700,704 (8th Cir. 2001)); see also Eichelberger v. Barnhart, 390 F.3d 584, 591
(8th Cir. 2004) (citations omitted) (stating “some medical evidence must support the
determination of the claimant’s RFC and the ALJ should obtain medical evidence that
addresses the claimant’s ability to function in the workplace.”); Lauer v. Apfel, 245 F.3d
700, 704 (8th Cir. 2001) (citations omitted) (finding “the ALJ was required to consider at
least some supporting evidence from a professional.”).
       Because the ALJ gave “little weight” to all medical opinions regarding Plaintiff’s
mental impairments, it is unclear as to what, if any, medical evidence supports the ALJ’s
RFC determination as to Plaintiff’s mental impairments. The ALJ erred by failing to
provide the weight afforded to each medical opinion and specify what medical evidence
supports his RFC. Therefore, the Court finds the ALJ’s finding that plaintiff was not
disabled is not supported by substantial evidence on the record as a whole.
Accordingly, remand is not appropriate, and the decision of the Commissioner is
reversed.


                                  IV.   CONCLUSION
       For the foregoing reasons, the Commissioner’s decision is reversed, and the
case is remanded with the instruction to award benefits to Plaintiff.


IT IS SO ORDERED.
                                                 /s/ Ortrie D. Smith
                                                 ORTRIE D. SMITH, SENIOR JUDGE
DATE: March 26, 2019                             UNITED STATES DISTRICT COURT




                                             4
